    Case 4:20-cv-02515 Document 13 Filed on 08/04/20 in TXSD Page 1 of 5




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 550
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 FIEL Houston Inc., et al.,
       Plaintiffs,
                     v.
 Chad F. Wolf, Acting Secretary of the U.S.     Case No. 4:20-cv-2515
 Department of Homeland Security; and
 Kenneth T. Cuccinelli, Acting Director of
 the U.S. Citizenship and Immigration
 Services,
                                                Date: August 4, 2020
       Defendants.




                 CERTIFICATE OF INTERESTED PARTIES
     Case 4:20-cv-02515 Document 13 Filed on 08/04/20 in TXSD Page 2 of 5




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      NOW COMES Plaintiffs and hereby certify that the following persons or

entities have a financial interest in the outcome of this litigation:

          1. Organizational Plaintiff, FIEL Houston Inc., is based in Houston,

             Texas.

          2. Plaintiffs Maria Gutierrez, Enrique Contreras, Fernando Miranda

             Marin, Orlando Saenz, Shayli Rodriguez, Anahi Lagunas, Elizabeth

             Rebolloso, and Cesar Espinosa, are all residents of Houston, Texas or

             the surrounding area.

          3. Class members Lesly Saenz, Alberto Saenz, Carlos Campos, Aura

             Barrera, Maximilliano Segura, Maria Ramirez Dominguez, Joel

             Aguirre, Salvador Cervantes Cantu, Abel Coyohua, Maycoll Torres,

             Ariadna Mares, Rosa Munoz, Zaira Escobar, Adriana Vasquez, Nayeli

             Carranza, Hector Gomez, Mayra Sanchez, Diego Herrera Ramirez, Ana

             Zepeda, Karen Esthela Martinez, Sandra Camacho, Lauri Espinoza,

             Manuel Reyes, Tristan Nunez Olivarez, Irving Romero, Maria Rosas,

             Evelyn Rosas, Emerson Lemus, Ramiro Rivera, Maria Renderos,

             Argentina Rodriguez, Eswin Martinez Osorio, Camillo Orto, Lucia

             Mondragon, Gabriela Rubio, Elba Valdez, Karla Cabrera, Zaira

             Rodriguez, Nallely Camarillo, Vanessa De Leon, Maria Andrade, Kelin

                                            2
Case 4:20-cv-02515 Document 13 Filed on 08/04/20 in TXSD Page 3 of 5




       Oneyda Chajon, Susan Orozco, Carmen Mercado, Isidra Lopez, Cesar

       Hernandez,    Fanny    Jocelyne   Nunez,    Lorena     Rosales,   Leyla

       Almendarez, Miguel Barrera, Evelyn Nunez, Luis Flores, Jair Mata,

       Leslie Reyes, Ana Urapo, Karla Flores, Dina Flores, Oscar Garcia,

       Castro Arzola, Ana Garcia, Denis Martinez, Brenda Lopez Ramos,

       Braulio Alberto Contreras, Reyna Aguilar, and Ada Gonzalez, are all

       residents of Houston, Texas or the surrounding area.

    4. Raed Gonzalez, Esq., Houston, Texas

    5. Amanda Waterhouse, Esq., Houston, Texas

    6. Alexander Afanassiev, Esq., Houston, Texas

    7. Aaron Prabhu, Esq., Houston, Texas

    8. Gonzalez Olivieri, LLC, Houston, Texas

    9. Chad F. Wolf, Washington, D.C.

    10. The Department of Homeland Security, Washington, D.C.

    11. Kenneth T. Cuccinelli, Washington, D.C.

    12. U.S. Citizenship and Immigration Services, Washington, D.C.

    13. Ryan K. Patrick, Esq., U.S. Attorney, Houston, Texas

    14. U.S. Attorney’s Office for the Southern District, Houston, Texas

    15. William P. Barr, U.S. Attorney General, Washington, D.C.

    16. The Department of Justice, Washington, D.C.


                                   3
Case 4:20-cv-02515 Document 13 Filed on 08/04/20 in TXSD Page 4 of 5




                                     Respectfully submitted,

                                     GONZALEZ OLIVIERI, LLC

                                     /s/ Raed Gonzalez
                                     Raed Gonzalez, Esq.
                                     GONZALEZ OLIVERI, LLC
                                     2200 Southwest Fwy., Ste. 550
                                     Houston, Texas 77098
                                     Tel: 713-481-3040
                                     Fax: 713-588-8683
                                     Counsel of Record for Plaintiff




                                 4
     Case 4:20-cv-02515 Document 13 Filed on 08/04/20 in TXSD Page 5 of 5




                         CERTIFICATE OF SERVICE
      I hereby certify that I served a copy of the foregoing Certificate of Interested

Parties with the Court and on Defendants via the Court’s electronic filing system on

August 4, 2020



                                             /s/ Raed Gonzalez
                                             Raed Gonzalez, Esq.
                                             Counsel of Record for Plaintiff




                                         5
